The attempted sale of the wood and timber on the lot by Sanborn to Kennett and Weeks, even if assented to by his co-tenant Hodsdon, had no other effect than to confer upon the vendees a license to enter upon the lot and cut and remove the growth, since the subject-matter of the sale was an interest in real estate, which cannot be conveyed by parol. Kingsley v. Holbrook, 45 N.H. 313; Howe v. Batchelder, 49 N.H. 204; Reid v. McQuesten,61 N.H. 421; Dudley v. Foote, 63 N.H. 57; Lamprey v. Eastman, 68 N.H. 198. Such a license may be revoked at any time; and acts done upon the land by the licensee after revocation, and without other rightful authority, render him liable as a trespasser. Marston v. Gale, 24 N.H. 176; Houston v. Laffee, 46 N.H. 505; Batchelder v. Hibbard, 58 N.H. 269; Quimby v. Straw, *Page 226 71 N.H. 160. By the death of Sanborn, whatever authority he gave the licensees to enter upon the land and cut the timber was revoked (Blaisdell v. Railroad, 51 N.H. 483; Hallett v. Parker, 68 N.H. 598, 600), and in two or three days thereafter the plaintiff exercised his right of revocation by expressly notifying them not to cut the wood and timber. Their permissive right then ceased, and they became trespassers in reference to their acts subsequently done upon the land. As the case is understood, those acts consisted in clearing the lot, for which the plaintiff seeks to recover. According to the provision of the case, the plaintiff is entitled to judgment for $350.
Case discharged.
All concurred.